Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Main on 15 April 2021.

The application has been amended as follows: 
Claims 1 and 2 are cancelled.
Claim 3 is amended to read as follows:
3. A magazine loading device comprising: 
a cartridge retainer having a first end, a second end, a first side, and a second side, the cartridge retainer configured to retain cartridges in a generally horizontal orientation; 
a case head channel disposed along the interior surface of the second side of the cartridge retainer, the case head channel defined in part by a lower wall extending horizontally;

at least one retention member extending into the case head channel from one of the upper wall or lower wall 
at least one fixed projection extending from the other of the upper wall or lower wall;
wherein the at least one retention member is configured to translate relative to the at least one fixed projection by a cartridge case head being displaced towards the case head end, and ; and
wherein the relative movement of the at least one retention member is configured to allow for cartridge cases of various calibers.

Claim 4 is amended to read as follows:
4. The magazine loading device of claim 3 further comprising a magazine adapter having a first end, a second end, and a channel passing between the first end and second end such that a magazine may be positioned therein and receive cartridges from the cartridge retainer.

Claim 6 is amended to read as follows:
6. A magazine loading device comprising: 
a cartridge retainer having a first end, a second end, a first side, and a second side, the cartridge retainer configured to retain cartridges in a generally horizontal orientation; 

a case head end running vertically from the lower wall, and an upper wall extending horizontally from a top of the case head end and over the lower wall to provide a three-sided channel that is open towards the first end of the cartridge retainer; 
a plurality of moveable retention members extending into the case head channel from one of the upper wall or lower wall 
at least one fixed projection extending from the other of the upper wall or lower wall 
a magazine adapter having a first end, a second end, and a channel passing between the first end and second end such that a magazine may be positioned therein and receive cartridges from the cartridge retainer; and a pusher for driving cartridges in the cartridge retainer through the magazine adapter and into a magazine[[.]]; and 
wherein each of the plurality of retention members is configured to be displaced upwardly by a cartridge case head being displaced towards the case head end, and 

Reasons for Allowance
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 


This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641